Name: Commission Regulation (EC) No 778/2004 of 26 April 2004 correcting the Portuguese version of Regulation (EC) No 40/2004 on proof of completion of customs formalities for the import of sugar into third countries as provided for in Article 16 of Regulation (EC) No 800/1999
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|32004R0778Commission Regulation (EC) No 778/2004 of 26 April 2004 correcting the Portuguese version of Regulation (EC) No 40/2004 on proof of completion of customs formalities for the import of sugar into third countries as provided for in Article 16 of Regulation (EC) No 800/1999 Official Journal L 123 , 27/04/2004 P. 0062 - 0062Commission Regulation (EC) No 778/2004of 26 April 2004correcting the Portuguese version of Regulation (EC) No 40/2004 on proof of completion of customs formalities for the import of sugar into third countries as provided for in Article 16 of Regulation (EC) No 800/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular the second sentence of the second indent of the first subparagraph of Article 27(11) thereof,Whereas:(1) The Portuguese version of Commission Regulation (EC) No 40/2004(2) contains an error in Article 1.(2) The Portuguese version should therefore be corrected.(3) Given that Regulation (EC) No 40/2004 is applicable from 8 March 2003 until 31 December 2004, this Regulation should apply for the same period except with regard to exports for which refunds have already been paid.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1Concerns only the Portuguese version.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.It shall apply until 31 December 2004 to exports effected after 8 March 2003, with the exception of exports for which refunds have already been paid at the date of its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1. Regulation last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16).(2) OJ L 6, 10.1.2004, p. 17.